Order                                                                                                 Supreme Court
                                                                                                    Lansing, Michigan

  September 23, 2005                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  128587                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Stephen J. Markman,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                 SC: 128587
                                                                    COA: 252567
                                                                    Calhoun CC: 94-001864-FC
  BENJAMIN JAMES O’DONNELL
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 19, 2005
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  REINSTATE defendant's armed robbery conviction. The decisions in People v
  Randolph, 466 Mich 532 (2002), and People v Scruggs, 256 Mich App 303 (2003), are to
  be given limited retroactive effect, applying only to those cases pending on appeal in
  which the issue was raised and preserved. People v Cornell, 466 Mich 335, 367 (2002);
  People v Pasha, 466 Mich 378, 384 (2002).

        CAVANAGH and KELLY, JJ., would grant or deny leave to appeal.




                      I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 23, 2005
                 _________________________________________
       s0919                                                                Clerk